HAYES, District Judge.
The defendant has moved for a change of venue from Durham, N. C., in the middle district, to Raleigh, N. C., in the Eastern district. It is found that defendant is a domesticated foreign corporation doing extensive business in the middle district, maintaining warehouses in Salisbury, High Point, Asheboro, Greensboro and Durham from which it distributes in the middle district its products, and designated with the Secretary of State the City of Durham as the location of its principal office with process agents residing at the same place.
Under both the state law and federal rules of procedure the venue is properly placed in the middle district of North Carolina. N.C.G.S. § 55-118; Noland Co. v. Laxton Construction Co., 244 N.C. 50, 92 S.E.2d 398; 28 U.S.C.A. § 1391 (c).
The removal from Durham to Raleigh, only a few miles, could not promote the conveniences of parties or witnesses to warrant a change of venue. The motion for a change of venue is denied.